Exhibit 10.6

 

EXECUTION VERSION

 

 

INSURANCE AGREEMENT

 

among

 

BNP PARIBAS

 

BNP PARIBAS USA, INC.

 

and

 

FIRST HAWAIIAN, INC.

 

--------------------------------------------------------------------------------

 

Dated as of August 9, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

1

Section 1.2

Interpretation

7

 

ARTICLE II

 

 

director and officer liability insurance

 

Section 2.1

BNPP Insurance Programs

8

Section 2.2

FHI Insurance Program

11

Section 2.3

Terms of Coverage

11

Section 2.4

Coverage Changes

12

Section 2.5

Managing Claims

13

Section 2.6

Expenses

14

 

 

 

 

ARTICLE III

 

 

INDEMNIFICATION

 

 

 

 

Section 3.1

Indemnification

15

Section 3.2

Procedure for Indemnification of Third-Party Claims

15

Section 3.3

Additional Matters

16

Section 3.4

Payments

17

 

 

 

 

ARTICLE IV

 

 

SETTLEMENT; DISPUTE RESOLUTION

 

 

 

 

Section 4.1

Resolution Procedure

18

 

 

 

 

ARTICLE V

 

 

GENERAL PROVISIONS

 

 

 

 

Section 5.1

Obligations Subject to Applicable Law

18

Section 5.2

Notices

18

Section 5.3

Binding Effect; Assignment; No Third-Party Beneficiaries

18

Section 5.4

Severability

19

Section 5.5

Entire Agreement; Amendment

19

Section 5.6

Waiver

19

Section 5.7

Governing Law; Consent to Jurisdiction

19

Section 5.8

Waiver of Jury Trial

20

Section 5.9

Counterparts

20

Section 5.10

Further Assurances

20

Section 5.11

Term; Survival

20

 

i

--------------------------------------------------------------------------------


 

Section 5.12

Subsidiary and Affiliate Action

20

 

2

--------------------------------------------------------------------------------


 

INSURANCE AGREEMENT

 

Insurance Agreement (this “Agreement”), dated as of August 9, 2016, by and among
BNP Paribas, a corporation organized and domiciled in the French Republic
(“BNPP), BNP Paribas USA, Inc., a Delaware corporation (“BNP Paribas USA”)  and
First Hawaiian, Inc., a Delaware corporation (the “Company” or “FHI”).

 

RECITALS

 

WHEREAS, prior to the completion of the IPO, the Company is an indirect Wholly
Owned Subsidiary of BNPP.

 

WHEREAS, in connection with the initial public offering (the “IPO”) of common
stock, par value $0.01, of the Company (the “Common Stock”), a subsidiary of
BNPP is selling 24,250,000 shares of Common Stock representing approximately
17.4% of the outstanding Common Stock as of the date hereof in the IPO.

 

WHEREAS, pursuant to the Stockholder Agreement, dated the date hereof, by and
between BNPP and the Company (the “Stockholder Agreement”), BNPP is entitled to
designate directors for election to the Company’s Board of Directors (each a
“BNPP Director”) in accordance with its continued ownership of the Common Stock.

 

WHEREAS, pursuant to the Stockholder Agreement, until at least the day after the
last date on which a BNPP Individual is a director of the Company, the Company
shall grant indemnification (including advancement of expenses) to each such
director of the Company to the greatest extent permitted under Section 145 of
the General Corporation Law of the State of Delaware and other Applicable Law.

 

WHEREAS, the Company and BNPP desire to set forth in this Agreement terms that
will govern the responsibilities of the Parties to procure and maintain director
and officer liability insurance for the Company, its Subsidiaries, and each of
the Party’s respective directors, officers and employees (including any BNPP
Director).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Definitions.  Capitalized terms used in this Agreement
shall have the meanings assigned below:

 

“50% Date” has the meaning set forth in the Stockholder Agreement.

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person which directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person; provided that none of the Company
and its Subsidiaries shall be considered Affiliates of BNPP or any of BNPP’s
Affiliates for purposes of this Agreement.

 

“Ancillary Agreements” means the Insurance Allocation Agreement, the BNPP IPO
Program Allocation Agreement, the Stockholder Agreement, the Transitional
Services Agreement, Insurance Program Documents and the Master Reorganization
Agreement.

 

“Applicable Law” means any applicable law (including common law), statute,
regulation, rule, executive order, ordinance, judgment, ruling, published
regulatory policy or guideline, injunction, order, consent, exemption, license,
approval or permit enacted, issued, promulgated, adjudged, entered or enforced
by a Governmental Authority, including, for the avoidance of doubt, the Nasdaq
Listing Rules.

 

“BNPP” has the meaning set forth in the Preamble.

 

“BNPP D&O Programs” has the meaning set forth in Section 2.1(a).  For the
avoidance of doubt, the BNPP D&O Programs include the BNPP Global D&O Program,
the Stateside Side A D&O Program and the BNPP IPO Program, including any and all
Runoff Coverage with respect to each of the foregoing programs.

 

“BNPP Director” has the meaning set forth in the Recitals.

 

“BNPP IPO Insureds” shall mean the Insureds with respect to the BNPP IPO Program
which are comprised of the FHI Insured Group, the BNPP Insured Group and any
BNPP Individual.

 

“BNPP IPO Program” has the meaning set forth in Section 2.1(a)(iii) and includes
Runoff Coverage.

 

“BNPP IPO Program Allocation Agreement” has the meaning set forth in
Section 2.6(a)(ii).

 

“BNPP IPO Program Runoff Coverage Period” shall mean a period of six (6) years
following the end of the policy period during which the Parties or their
Subsidiaries and any BNPP IPO Insureds may report covered claims arising from
alleged wrongful acts committed by such Persons during the policy period or
prior to the policy period.

 

“BNPP Global D&O Program” has the meaning set forth in Section 2.1(a)(i) and
includes Runoff Coverage.

 

“BNPP Global Insureds” shall mean the Insureds with respect to the BNPP Global
D&O Program which are comprised of the FHI Insured Group, the BNPP Insured Group
and any BNPP Individual.

 

2

--------------------------------------------------------------------------------


 

“BNPP Individual” means (i) any director, officer or employee of BNPP or any of
its Subsidiaries, (ii) any BNPP Director or (iii) any person designated by BNPP
as a BNPP Director who, with his or her consent, is named in any Registration
Statement of the Company under the Securities Act as about to become a director
of the Company.

 

“BNPP Insured Group” means BNPP, its Subsidiaries, and each of their respective
directors, officers and employees (including any BNPP Individual).

 

“Board of Directors” or “Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or day on which banks in
Honolulu, Hawaii,  New York, New York or Paris, France are authorized or
required by Applicable Law to close.

 

“Capital Stock” means the equity capital or other equity interests of a Person
or a security convertible or exercisable (whether or not such conversion or
exercise is contingent or conditional) into or for the equity capital or other
equity interests of a Person.

 

“Claim Notice” has the meaning set forth in Section 3.2(a).

 

“Co-Insurance Provision” means a provision set forth in the Insurance Program
Documents which requires the insureds to participate for a specified percentage
in claim settlements in addition to the self-insured retention.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Bank Subsidiary” means First Hawaiian Bank, a Hawaii state-chartered
bank and Wholly Owned Subsidiary of the Company, together with any successor of
First Hawaiian Bank.

 

“Coverage Change” means any renewal, amendment, endorsement or replacement of
insurance coverage under the BNPP D&O Programs or the FHI Insurance Program, as
applicable.  A change in premium payable in connection the BNPP D&O Programs or
the FHI Insurance Program shall not be considered a “Coverage Change” unless
otherwise specified in Section 2.4.

 

“Difference-in—Conditions” means that if the terms of an excess policy part of a
layered program are broader than the terms of an underlying policy, then the
terms of the excess policy shall apply.

 

“Dispute” means any dispute, controversy, difference or claim arising out of or
in connection with this Agreement or the subject matter of this Agreement,
including any questions concerning its existence, formation, validity,
interpretation, performance, breach and termination.

 

3

--------------------------------------------------------------------------------


 

“FHI” has the meaning set forth in the Preamble.

 

“FHI D&O Program” has the meaning set forth in Section 2.2(a).

 

“FHI Insurance Program” has the meaning set forth in Section 2.2(a).  For the
avoidance of doubt, the FHI Insurance Program includes the FHI D&O Program
(including the Securities Coverage for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program described in
Section 2.1(a)(iii) below) and Fiduciary Coverage.

 

“FHI Insurance Program Insureds” shall mean the Insureds with respect to the FHI
Insurance Program which is comprised of the FHI Insured Group (including any
BNPP Individual serving as a director or officer of the Company or its
Subsidiaries).

 

“FHI Insurance Program Runoff Coverage Period” shall mean a period of six
(6) years following the day after the last date on which a BNPP Individual is a
director, officer or employee of the Company.

 

“FHI Insured Group” means the Company, its Subsidiaries, and each of their
respective directors, officers and employees (including any BNPP Individual
serving as a director, officer or employee of the Company or its Subsidiaries).

 

“Fiduciary Coverage” has the meaning set forth in Section 2.2(a).

 

“Final Determination” means, with respect to a Dispute as to indemnification for
a Loss under this Agreement, (i) a written agreement between the parties to such
Dispute resolving such Dispute, (ii) a final and non-appealable order or
judgment entered by a court of competent jurisdiction resolving such Dispute or
(iii) a final non-appealable determination rendered by an arbitration or like
panel to which the parties submitted such Dispute that resolves such Dispute.

 

“Governmental Authority” means any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
self-regulatory organization with competent jurisdiction.

 

“Indemnitee” has the meaning set forth in Section 3.2(a).

 

“Indemnifying Person” has the meaning set forth in Section 3.2(a).

 

“Insurance Allocation Agreement” means the Insurance Premium and Self-Insured
Retention Allocation Agreement, effective as of April 1, 2016, by and among the
Company, BancWest Holding Inc., BancWest Corporation and BNP Paribas USA.

 

“Insurance Program Documents” means the relevant insurance policies that
constitute the insurance program document(s) specifying the terms and conditions
of the BNPP D&O Programs or the FHI Insurance Program, as applicable.

 

4

--------------------------------------------------------------------------------


 

“Insured” means each of the BNPP Global Insureds, the Stateside Side A Insureds,
the FHI Insurance Program Insureds and the BNPP IPO Insureds.  For the avoidance
of doubt, each such group of Insureds has the meaning set forth in or endorsed
on to the Insurance Program Documents for the BNPP Global D&O Program, Stateside
Side A D&O Program, FHI Insurance Program and BNPP IPO Program, respectively.

 

“IPO” has the meaning set forth in the Recitals.

 

“IPO Securities Coverage” has the meaning set forth in Section 2.1(a)(iii)(B).

 

“Loss” means any damages, losses, charges, liabilities, claims, demands,
actions, suits, proceedings, payments, judgments, settlements, assessments,
deficiencies, interest, penalties, and costs and expenses (including removal
costs, remediation costs, closure costs, fines, penalties, reasonable attorneys’
fees and reasonable out of pocket disbursements).

 

“Master Reorganization Agreement” means the Master Reorganization Agreement,
dated as of April 1, 2016, by and among the Company, BancWest Corporation (f/k/a
BWC Holding, Inc.), BancWest Holding Inc. and BNPP.

 

“Parent Exclusion” means a provision in or an endorsement to the Insurance
Program Documents  which provides that claims brought by the parent (BNPP) of
the Company against a director, officer or employee of the Company or its
Subsidiaries is not covered by such policy(s).

 

“Party” means either the Company, BNPP or BNP Paribas USA.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporate organization, association,
corporation, institution, public benefit corporation, Governmental Authority or
any other entity.

 

“Prospectus” means the final prospectus, in the form first filed pursuant to
Rule 424(b) under the Securities Act.

 

“Representatives” means, with respect to any Person, any officer, director,
employee, advisor, agent or representative of such Person, or anyone acting on
behalf of them or such Person.

 

“Runoff Coverage” means a provision in Insurance Program Documents for the
relevant BNPP D&O Programs, and the FHI Insurance Program or a separate policy
(“Runoff Policy”), as applicable, which specifically allows an Insured to report
covered claims made against such Insured for: (i) a specified period after the
expiration of the applicable policy under the relevant BNPP D&O Programs or the
FHI Insurance Program, as applicable; or (ii) after such Insured is no longer
serving as a director, officer or employee of BNPP or its respective
Subsidiaries or the Company and its respective Subsidiaries; provided that
reported claims arise from any wrongful acts committed during the applicable
policy period or prior to the date such Insured is no longer serving

 

5

--------------------------------------------------------------------------------


 

as a director, officer or employee of BNPP or its respective Subsidiaries or the
Company and its respective Subsidiaries.  For the avoidance of doubt, Runoff
Coverage includes the maintenance of the BNPP D&O Programs and the FHI Insurance
Program where written on an annual basis which allows for prior directors,
officers and employees who have served in any such capacity for BNPP and its
respective Subsidiaries or the Company and its respective Subsidiaries to report
claims arising from wrongful acts otherwise covered and committed during their
service as a director, officer or employee.

 

“Runoff Policy” has the meaning set forth in the definition of “Runoff
Coverage”.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Securities Coverage” has the meaning set forth in Section 2.1(a)(i)(B).  For
the avoidance of doubt, Securities Coverage includes any such coverage provided
under the Runoff Coverage with respect to the BNPP Global D&O Program or the FHI
D&O Program, as applicable, for claims other than those claims directly related
to the IPO and covered under the BNPP IPO Program described in
Section 2.1(a)(iii).

 

“Securities Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

“Stateside Side A D&O Program” shall have the meaning set forth in
Section 2.1(a)(ii) and includes Runoff Coverage.

 

“Stateside Side A Insureds”  shall mean the Insureds with respect to the
Stateside Side A D&O Program which is comprised of the directors, officers and
employees of BNP Paribas USA and its Subsidiaries, including the Company and its
Subsidiaries; provided that employees of BNP Paribas USA shall only be an
Insured with respect to the Stateside Side A D&O Program if such employee is
named in the covered claim together with a director and/or officer.

 

“Stockholder Agreement” has the meaning set forth in the recitals.

 

“Subsidiary” means, with respect to any Person, any other Person who is
controlled by such Person; provided that none of the Company and its
Subsidiaries shall be considered Subsidiaries of BNPP or any of BNPP’s
Subsidiaries for purposes of this Agreement.

 

“Third-Party Claim” means any assertion by a Person (including a Governmental
Authority) who is not, and is not a Subsidiary of, a Party of any claim, or the
commencement by any Person of any Action, against any Party, or its Subsidiary.

 

“Transitional Services Agreement” means the Transitional Services Agreement,
dated the date hereof, by and among BNPP, BancWest Holding Inc., Bank of the
West, the Company and the Company Bank Subsidiary.

 

6

--------------------------------------------------------------------------------


 

 “Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, 100% of the Capital Stock of which is owned, directly or
indirectly, by such Person.

 

Section 1.2            Interpretation.

 

(a)           Unless the context otherwise requires:

 

(i)            references contained in this Agreement to the Preamble, Recitals
and to specific Articles, Sections or Subsections shall refer, respectively, to
the Preamble, Recitals, Articles, Sections or Subsections of this Agreement;

 

(ii)           references to any agreement or other document are to such
agreement or document as amended, modified, supplemented or replaced from time
to time;

 

(iii)          references to any statute or statutory provision include all
rules and regulations promulgated pursuant to such statute or statutory
provision, in each case as such statute, statutory provision, rules or
regulations may be amended, modified, supplemented or replaced from time to
time;

 

(iv)          references to any Governmental Authority include any successor to
such Governmental Authority;

 

(v)           terms defined in the singular have a comparable meaning when used
in the plural, and vice versa;

 

(vi)          the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; and

 

(vii)         wherever the word “include”, “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”.

 

(b)           To the extent the Insurance Program Documents for the BNPP D&O
Programs or FHI Insurance Program, as applicable, provide for broader coverage
than the terms of this Agreement, the terms of such Insurance Program Documents
shall prevail.

 

(c)           The headings contained in this Agreement are for reference
purposes only and do not limit or otherwise affect any of the provisions of this
Agreement.

 

(d)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event of an ambiguity or a question of
intent or interpretation, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)           In this Agreement, any provision which applies “until” a specified
date shall apply before and on such specified date, and shall cease to apply on
the date immediately following such specified date.

 

ARTICLE II
DIRECTOR AND OFFICER LIABILITY INSURANCE

 

Section 2.1            BNPP Insurance Programs.

 

(a)           BNPP has procured, or has duly authorized BNP Paribas USA or any
other Subsidiary of BNPP to procure, on behalf of the FHI Insured Group,
directors and officers liability insurance covering the FHI Insured Group, any
BNPP Individual, and the BNPP Insured Group as described below (the “BNPP D&O
Programs”):

 

(i)            BNPP Global Directors & Officers Insurance Program.  The BNPP
Global Directors & Officers Program (the “BNPP Global D&O Program”), which
includes (A) coverage for non-indemnified claims and indemnified claims brought
against directors, officers or employees (if any such employee is named in the
covered claim together with a director and/or officer) of the Parties and their
respective Subsidiaries; (B) coverage for claims against the Parties or their
respective Subsidiaries arising out of alleged violations of the  Securities Act
or the Securities Exchange Act or any state securities laws (“Securities
Coverage”) other than those claims directly related to the IPO and covered under
the BNPP IPO Program described in Section 2.1(a)(iii) below; (C) excess Side A 
coverage; and (D) U.S. Passport Policies of the type issued by U.S. based
insurance companies using forms governed by U.S. law, including Securities
Coverage for claims other than those claims directly related to the IPO and
covered under the BNPP IPO Program described in Section 2.1(a)(iii) below that
(x) provides that such terms are applicable to the directors, officers and
employees (if any such employee is named in the covered claim together with a
director and/or officer) of BNP Paribas USA and its Subsidiaries, including the
Company and its Subsidiaries and (y) includes employed lawyers errors and
omissions coverage.  The coverage for non-indemnified claims is not subject to a
deductible or self-insured retention.  The BNPP Global D&O Program does not
contain a Co-Insurance provision applicable to claims.

 

(ii)           BNP Paribas USA Side A D&O Program.  The BNP Paribas USA Side A
D&O Program (the “Stateside Side A  D&O Program”), which includes coverage for
the Stateside Side A Insureds for non-indemnified claims of the type
underwritten and issued by U.S. based insurance companies on U.S. forms governed
by U.S. law, and the applicable limits and terms of which are in excess of and
Difference-in—Conditions to the BNPP Global D&O Program.  The Stateside Side A
D&O Program includes employed lawyers errors and omissions coverage. The
Stateside Side A D&O Program does not contain any Parent Exclusion or any
exclusion for claims arising out of wrongful acts related to the Securities Act
or the Securities Exchange Act.

 

(iii)          BNPP Public Offering of Securities Insurance Program.  The BNPP
Public Offering of Securities Insurance Program (“BNPP IPO Program”) includes
coverage for the policy period and BNPP IPO Program Runoff Coverage Period as
follows:

 

8

--------------------------------------------------------------------------------


 

(A)                               coverage for non-indemnified claims and
indemnified Claims brought against the directors, officers and employees (if any
such employee is named in the covered claim together with a director and/or
officer) of the Parties and their respective Subsidiaries;

 

(B)                               coverage for claims against the Parties or
their respective Subsidiaries for claims arising out of alleged wrongful acts or
violations of the  Securities Act or the Securities Exchange Act or any state
securities laws related to the IPO and which claims are excluded by the BNPP
Global D&O Program or the FHI D&O Program (the “IPO Securities Coverage”)
committed prior to or during the policy period, including errors, omissions,
breaches of duty relative to information or statements made by BNPP IPO Insureds
in the Prospectus and during the “road show”, in each case as such claims relate
only to the IPO;

 

(C)                               employed lawyers errors and omissions
coverage;

 

(D)                               U.S. Passport Policies of the type issued by
U.S. based insurance companies using forms governed by U.S. law following the
terms of the master BNPP IPO Program, which (x) permit the U.S. based BNPP IPO
Insureds to report claims directly to the U.S. based insurance companies writing
the U.S. Passport Policies at any time during the policy period or the BNPP IPO
Program Runoff Coverage Period for wrongful acts committed prior to or during
the policy periods; and (y) contain a provision that provides that if the terms
and conditions of the Policies underwritten in France are more favorable than
the terms and conditions of the U.S. Passport Policies, then the U.S. Passport
Policies shall cover losses based on the terms of the Policies underwritten in
France; and

 

(E)                                coverage for certain indemnification
provisions specified in  that certain Underwriting Agreement, dated as of
August 3, 2016, by and among the Company, BNPP and BancWest Corporation and the
First Hawaiian, Inc. Reserved Share Program side letter, subject to the  terms
and conditions set forth in the Insurance Program Documents for the BNPP IPO
Program.

 

The coverage for non-indemnified claims is not subject to a deductible or
self-insured retention. The BNPP IPO Program does not include a Co-Insurance
Provision.  The BNPP IPO Program specifically provides that the FHI Insured
Group shall be deemed and treated as BNPP IPO Insureds during the policy period
and the BNPP IPO Program

 

9

--------------------------------------------------------------------------------


 

Runoff Coverage Period and may report claims directly to the relevant insurance
companies and underwriters of the BNPP IPO Program regardless of whether or not
the Company or its Subsidiaries are still considered to be a subsidiary of BNPP
(as defined in the BNPP IPO Program).  In the event that a claim arising out of
the IPO and covered by the BNPP IPO Program is also covered by any other BNPP
D&O Program or the FHI D&O Program, it is agreed that the BNPP IPO Program shall
serve as primary insurance for any such claim(s).

 

(b)           At all times prior to the 50% Date, BNPP, or a Subsidiary of BNPP
on behalf of BNPP, shall take all actions necessary to procure or cause to be
procured and maintained in full force and effect (i) the BNPP Global D&O Program
as such policies are in effect as of the date of this Agreement with
substantially the same terms and conditions as on the date hereof and limits at
least equal to 60% of the current policy limits (or, if the same terms and
conditions are not available, the best market terms then available); and
(ii) the Stateside Side A D&O Program as such policies are in effect as of the
date of this Agreement with substantially the same terms and conditions as on
the date hereof and limits at least equal to the current policy limits (or, if
the same terms and conditions are not available, the best market terms then
available).

 

(c)           BNPP shall take all actions necessary to cause the BNPP IPO
Program (including Runoff Coverage) to be maintained in full force and effect
until the last day of the BNPP IPO Program Runoff Coverage Period as such policy
is in effect as of the date of this Agreement.

 

(d)           Except as otherwise mutually agreed to in writing by the Parties,
BNPP, or a Subsidiary of BNPP on behalf of BNPP, shall maintain Runoff Coverage
substantially equal to the terms and conditions of the BNPP Global D&O Program
as of the date hereof and limits at least equal to 60% of the current policy
limits (or, if the same terms and conditions are not available, the best market
terms then available) for an additional five (5) years following the 50% Date
which would cover claims reported by the FHI Insured Group and any BNPP
Individual arising from wrongful acts committed by the FHI Insured Group and any
BNPP Individual prior to the 50% Date.  BNPP may satisfy such requirement by
duly authorizing a Subsidiary of BNPP to purchase a U.S. based Runoff Policy
that extends five (5) years from and after the 50% Date with coverage
substantially equal to the terms and conditions of the BNPP Global D&O Program
as of the date hereof and limits at least equal to 60% of the current policy
limits (or, if the same terms and conditions are not available, the best market
terms then available).

 

(e)           BNPP Paribas USA shall maintain Runoff Coverage substantially
equal to the terms and conditions of the Stateside Side A D&O Program as of the
date hereof and limits at least equal to the current policy limits (or, if the
same terms and conditions are not available, the best market terms then
available) for an additional six (6) years following the 50% Date which would
cover claims reported by the directors, officers or employees of the Company or
its Subsidiaries, including BNPP Individuals serving as a director of the
Company, arising from any wrongful acts committed by such Persons prior to the
50% Date.  BNP Paribas USA may satisfy such requirement by purchasing a U.S.
based Runoff Policy that extends six (6) years from and after the 50% Date with
coverage equal to the terms and conditions of the  Stateside Side A D&O Program
as in effect on the date hereof and limits at least equal to the current policy
limits (or, if the same terms and conditions are not available, the best market
terms then available).

 

10

--------------------------------------------------------------------------------


 

Section 2.2            FHI Insurance Program.

 

(a)           From and after the 50% Date, or such earlier date mutually agreed
upon by BNPP and the Company in writing, the Company shall purchase and keep in
full force and effect directors and officers liability insurance covering the
FHI Insurance Program Insureds, including (i) coverage for non-indemnified
claims and indemnified claims brought against directors, officers or employees
of the Company or its Subsidiaries; (ii) Securities Coverage for claims against
the Company or its Subsidiaries other than those claims directly related to the
IPO and covered under the BNPP IPO Program; (iii) employed lawyers errors and
omissions coverage; (iv) separate excess Side A policy ((i) through
(iv) collectively, the “FHI D&O Program”); and (v) Fiduciary Liability insurance
(“Fiduciary Coverage”, and together with the FHI D&O Program, the “FHI Insurance
Program”) covering the FHI Insurance Program Insureds.  The FHI D&O Program
shall be in an amount not less than 150% of the limit of the current Stateside
Side A D&O Program, with a separate excess Side A policy in an amount not less
than 50% of the current Stateside Side A D&O Program. There shall be no
deductible applicable to non-indemnified claims.  The Fiduciary Coverage shall
be in an amount not less than 50% of the limit of the current Stateside Side A
D&O Program.  The FHI Insurance Program shall not contain a Co-Insurance
provision applicable to claims.  The FHI Insurance Program shall not cover any
actions or wrongful acts of the FHI Insurance Program Insureds occurring prior
to the inception of the FHI Insurance Program.  The Company shall take all
actions necessary to procure and maintain in full force and effect Runoff
Coverage until the last day of the FHI Insurance Program Runoff Coverage Period
with substantially the same terms, limits and conditions of the FHI Insurance
Program in force at such time (or, if the same terms, limits and conditions are
not available, the best market terms and limits then available) to provide for
the reporting of claims arising from wrongful acts committed by any BNPP
Individual prior to or on the last date on which any BNPP Individual serves as a
director, officer or employee of the Company or its Subsidiaries. There shall be
no difference under the FHI Insurance Program in coverage between a BNPP
Individual serving as a director, officer or employee of the Company and any
other director, officer or employee of the Company.

 

Section 2.3            Terms of Coverage.

 

(a)           BNPP, or a Subsidiary of BNPP on behalf of BNPP, shall maintain
the  BNPP Global D&O Program and the BNPP IPO Program, as required by this
Agreement covering the BNPP Global Insureds and the BNPP IPO Insureds,
respectively, equally and to the same extent.  BNP Paribas USA shall maintain
the Stateside Side A D&O Program as required by this Agreement covering the
Stateside Side A Insureds equally and to the same extent.  For so long as the
FHI Insured Group (including any BNPP Individual) remains covered by the BNPP
D&O Programs, promptly upon receipt of any written request from the Company,
BNPP shall furnish, or cause one of its Subsidiaries to furnish, the Company
with copies of any policies of insurance or binders with respect to the BNPP D&O
Programs or any actual or proposed Coverage Change regarding the BNPP D&O
Programs; provided the requirements of the foregoing sentence shall not apply to
the BNPP Global D&O Program after the 50% Date with exception of the Run Off
Coverage.

 

(b)           The Company shall maintain the FHI Insurance Program as required
by this Agreement covering the FHI Insurance Program Insureds equally and to the
same extent

 

11

--------------------------------------------------------------------------------


 

until the expiration of the FHI Insurance Program Runoff Coverage Period.  From
and after the 50% Date, or such earlier date that the FHI Insurance Program may
be effected, promptly upon receipt of any written request from BNPP, the Company
shall furnish BNPP with copies of any policies of insurance or binders with
respect to the FHI Insurance Program or any actual or proposed Coverage Change
regarding the FHI Insurance Program until the expiration of the FHI Insurance
Program Runoff Coverage Period.

 

Section 2.4            Coverage Changes.

 

(a)           Coverage Changes with respect to the BNPP D&O Programs.

 

(i)            For so long as the FHI Insured Group are covered by the BNPP D&O
Programs, the Company shall receive from BNPP reasonable prior notice of any
proposed Coverage Change and any proposed change in premiums on the BNPP D&O
Programs.  No Coverage Change shall become effective that would have the effect
of making the BNPP D&O Programs (A) more favorable to BNPP Individuals in
comparison to the FHI Insured Group than the BNPP D&O Programs are prior to such
Coverage Change; or (B) more favorable to the BNPP Insured Group in comparison
to the FHI Insured Group than the BNPP D&O Programs are prior to such Coverage
Change without the prior written consent of the Company.  If the proposed
Coverage Change would materially increase the cost of any BNPP D&O Programs
including Securities Coverage (for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program) or IPO Securities
Coverage (as applicable), the Company shall have the right to participate with
the BNPP Insured Group in negotiations with the insurance brokers and insurance
companies with respect to such proposed increase.

 

(ii)           If a Coverage Change to the BNPP D&O Programs, including the
Securities Coverage (for claims other than those claims directly related to the
IPO and covered under the BNPP IPO Program) or IPO Securities Coverage (as
applicable) obtained by BNPP, or a subsidiary of BNPP on behalf of BNPP
(including BNP Paribas USA), is required by the relevant insurers because
certain terms and conditions are no longer available, and such Coverage Change
would have the effect of making the BNPP D&O Programs including Securities
Coverage (for claims other than those claims directly related to the IPO and
covered under the BNPP IPO Program) or IPO Securities Coverage (as applicable)
(A) more favorable to BNPP Individuals in comparison to the FHI Insured Group
than the BNPP D&O Programs including Securities Coverage (for claims other than
those claims directly related to the IPO and covered under the BNPP IPO Program)
or IPO Securities Coverage (as applicable) are prior to such Coverage Change; or
(B) more favorable to the BNPP Insured Group than the BNPP D&O Programs
including Securities Coverage (for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program) or IPO Securities
Coverage (as applicable) are prior to such Coverage Change, the Company shall
have the option of either (x) consenting to such Coverage Changes, or
(y) requiring BNPP, or a subsidiary of BNPP on behalf of BNPP (including BNP
Paribas USA), to procure Runoff Coverage on behalf of the FHI Insured Group. 
The cost of such Runoff Coverage shall be borne by BNPP unless otherwise
mutually agreed to in writing by the Parties.

 

12

--------------------------------------------------------------------------------


 

(b)           Coverage Changes with respect to the FHI Insurance Program.

 

(i)    From and after the 50% Date until the expiration of the FHI Insurance
Program Runoff Coverage Period, BNPP shall receive from the Company reasonable
prior notice of any proposed Coverage Change and any proposed change in premiums
on the FHI Insurance Program.  No Coverage Change shall become effective that
would have the effect of making the FHI Insurance Program less favorable to BNPP
Individuals in comparison to the FHI Insured Group than the FHI Insurance
Program is prior to such Coverage Change without the prior written consent of
BNPP.

 

(ii)           If a Coverage Change to the FHI D&O Program, including Securities
Coverage obtained by the Company (for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program), is required by the
relevant insurers because certain terms and conditions are no longer available,
and such Coverage Change would have the effect of making the FHI D&O Program
including Securities Coverage (for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program) (A) less favorable to
BNPP Individuals in comparison to the FHI Insured Group than the FHI D&O Program
including Securities Coverage (for claims other than those claims directly
related to the IPO and covered under the BNPP IPO Program) is prior to such
Coverage Change; or (B) less favorable to the BNPP Insured Group than the FHI
D&O Program including Securities Coverage (for claims other than those claims
directly related to the IPO and covered under the BNPP IPO Program) is prior to
such Coverage Change, BNPP shall have the option of either (x) consenting to
such Coverage Changes; or (y) requiring the Company to procure Runoff Coverage
on behalf of the BNPP Individuals.  The cost of such Runoff Coverage shall be
borne by the Company unless otherwise mutually agreed to in writing by the
Parties.

 

Section 2.5            Managing Claims.

 

(a)           In the event that any Insureds, as applicable, makes a claim or
delivers a notice of circumstances under the BNPP D&O Programs or the FHI
Insurance Program, as applicable, in each case only as permitted under such
policies, then each of the Company (with respect to claims or notices by the FHI
Insured Group) and BNPP or BNP Paribas USA (with respect to claims or notices by
the BNPP Insured Group) shall promptly provide written notice to the other of
such claim or notice of circumstances as follows:

 

(i)            BNPP or BNP Paribas USA (with respect to claims or notices by the
BNPP Insured Group) shall promptly provide written notice to the Company of any
such claim or notice of circumstances that may impair the limits of (A) the BNPP
IPO Program from the first euro or U.S. dollar; (B) the Stateside Side A D&O
Program by twenty-five percent (25%) or more; or (C) the BNPP Global D&O Program
by fifty percent (50%) or more; and shall continue to keep the other informed of
the status and progress of such claim or notice of circumstances, including
providing copies of such relevant documentation and correspondence with the
insurers as the other may reasonably request; provided that any applicable
attorney-client privilege and attorney-work product protection are protected and
preserved with respect to such matters (including, if necessary, by negotiating
in good faith and entering into a customary common interest agreement).

 

13

--------------------------------------------------------------------------------


 

(ii)   The Company (with respect to claims or notices by FHI Insured Group)
shall promptly provide written notice to BNPP of such claim or notice of
circumstances that may impair the limits of the BNPP D&O Programs from the first
euro or U.S. dollar, and shall continue to keep the other informed of the status
and progress of such claim or notice of circumstances, including providing
copies of such relevant documentation and correspondence with the insurers as
the other may reasonably request; provided that any applicable attorney-client
privilege and attorney-work product protection are protected and preserved with
respect to such matters (including, if necessary, by negotiating in good faith
and entering into a customary common interest agreement).

 

(b)           In the event that multiple Insureds, as applicable, make claims or
deliver notices of circumstances with respect to the same underlying events or
facts under the BNPP D&O Programs or the FHI Insurance Program, as applicable,
then each of the Company (with respect to claims or notices by the FHI Insured
Group) and BNPP (with respect to claims or notices by the BNPP Insured Group)
shall fully cooperate with the other in connection with (i) the defense of
allegations from third parties with respect to the underlying events or facts,
and (ii) dealing with the insurers providing the BNPP D&O Programs or the FHI
Insurance Program, as applicable, with respect to asserting rights to coverage
in respect of such third party claims and the underlying events or facts, in all
cases with the intention of seeking to maximize the aggregate benefits to all
Insureds under the BNPP D&O Programs or the FHI Insurance Program, as
applicable, in respect of such third party claims and the underlying events or
facts; provided that any applicable attorney-client privilege and attorney-work
product protection are protected and preserved with respect to such matters
(including, if necessary, by negotiating in good faith and entering into a
customary common interest agreement).

 

(c)           In the event that any conflict of interest arises between Insureds
that make claims or the delivery of notices of circumstance under any the BNPP
D&O Programs or the FHI Insurance Program, as applicable, then each of the
Company (with respect to claims or notices by the FHI Insured Group) and BNPP
(with respect to claims or notices by the BNPP Insured Group) shall use
commercially reasonable best efforts to resolve such conflict or to manage it in
such a way as to maximize the aggregate benefits to all Insureds under the BNPP
D&O Programs or the FHI Insurance Program, as applicable.

 

Section 2.6            Expenses.

 

(a)           Except as otherwise described herein:

 

(i)            each Party shall be responsible for the cost of the BNPP Global
D&O Program and the Stateside Side A D&O Program in accordance with the
Insurance Allocation Agreement;

 

(ii)           each Party shall be responsible for the cost of the BNPP IPO
Program as mutually agreed upon by the Parties in a separate written agreement
to be entered into and executed by the Parties hereto (“BNPP IPO Program
Allocation Agreement”); and

 

(iii)          the Company shall be responsible for the cost of the FHI
Insurance Program.

 

14

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any other provision of this Agreement or any
Ancillary Agreement to the contrary, the Company shall not be responsible for
the cost, including any premium payable in connection with any Runoff Coverage,
except for the Runoff Coverage obligations to BNPP Individuals under the FHI D&O
Program from and after the 50% Date.  For the avoidance of doubt, nothing in
this Subsection (b) shall limit, reduce, or eliminate the obligations of either
Party under Subsection (a) above.

 

ARTICLE III
INDEMNIFICATION

 

Section 3.1            Indemnification.

 

(a)           To the fullest extent permitted by Applicable Law, BNPP hereby
agrees to indemnify, defend and hold harmless the Company, its Subsidiaries and
their respective former and current directors, officers and employees and each
of the heirs, executors, successors and assigns of the foregoing, from and
against any and all Losses relating to, arising out of or resulting from,
directly or indirectly, any breach by BNPP or any of its Subsidiaries of this
Agreement.

 

(b)           To the fullest extent permitted by Applicable Law, the Company
hereby agrees to indemnify, defend and hold harmless BNPP, its Subsidiaries and
each of the respective former and current directors, officers and employees and
each of the heirs, successors, executers and assigns of the foregoing, from and
against any and all Losses relating to, arising out of or resulting from,
directly or indirectly, any breach by the Company or any of its Subsidiaries of
this Agreement.

 

Section 3.2            Procedure for Indemnification of Third-Party Claims.

 

(a)           Notice of Claim.  If, at or following the date of this Agreement,
any Person entitled to indemnification hereunder an (“Indemnitee”) shall receive
notice or otherwise learn of a Third-Party Claim with respect to which any Party
(an “Indemnifying Party”) may be obligated to provide indemnification to such
Indemnitee pursuant to Section 3.1, such Indemnitee shall give such Indemnifying
Party written notice thereof as soon as practicable but in any event within
twenty (20) days (or sooner if the nature of the Third-Party Claim so requires)
after becoming aware of such Third-Party Claim.  Any such notice shall describe
the Third-Party Claim in reasonable detail, including the facts and
circumstances giving rise to such claim for indemnification, and include copies
of all notices and documents (including court papers) received by the Indemnitee
relating to the Third-Party Claim.  Notwithstanding the foregoing, the failure
of any Indemnitee or other Person to give notice as provided in this
Section 3.2(a) shall not relieve the related Indemnifying Party of its
obligations under this Article III, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice and then only to the
extent of such prejudice.

 

(b)           Control of Defense.  An Indemnifying Party may elect to defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any Third-Party Claim.  Within twenty (20) days after the receipt of
notice from an Indemnitee in accordance with Section 3.2(a) (or sooner, if the
nature of such Third-Party Claim so requires),

 

15

--------------------------------------------------------------------------------


 

the Indemnifying Party shall notify the Indemnitee of its election as to whether
the Indemnifying Party will assume responsibility for defending such Third-Party
Claim.  After notice from an Indemnifying Party to an Indemnitee of its election
to assume the defense of a Third-Party Claim, such Indemnitee shall have the
right to employ separate counsel and to monitor and participate in (but not
control) the defense, compromise or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee, except that
the Indemnifying Party shall be liable for the fees and expenses of counsel
employed by the Indemnitee (i) for any period during which the Indemnifying
Party has not assumed the defense of such Third-Party Claim (other than during
any period in which the Indemnitee shall have failed to give notice of the
Third-Party Claim in accordance with Section 3.2(a)), and (ii) if a conflict
exists between the positions of the Indemnifying Party and the Indemnitee, as
reasonably determined in good faith by the Indemnitee, and the Indemnitee
believes it is in the Indemnitee’s best interest to obtain independent counsel.

 

(c)           If an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim, or fails to notify an Indemnitee of its election
as provided in Section 3.2(b), such Indemnitee may defend such Third-Party Claim
at the cost and expense of the Indemnifying Party.

 

(d)           If an Indemnifying Party elects to assume the defense of a
Third-Party Claim in accordance with the terms of this Agreement, the Indemnitee
shall agree to any settlement, compromise or discharge of such Third-Party Claim
that the Indemnifying Party may recommend and that by its terms obligated the
Indemnifying Party to pay the full amount of the liability in connection with
such Third-Party Claim and that releases the Indemnitee completely in connection
with such Third-Party Claim; provide that Indemnitee shall not be required to
admit any fault.

 

(e)           No Indemnifying Party shall consent to an entry of any judgment or
enter into any settlement of any Third-Party Claim without the consent of the
applicable Indemnitee or Indemnitees if the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly, against any Indemnitee.

 

(f)            Whether or not the Indemnifying Party assume the defense of a
Third-Party Claim, no Indemnitee shall admit any liability with respect to, or
settle, compromise or discharge, such Third-Party Claim without the Indemnifying
Party’s prior written consent which shall not be unreasonably withheld.

 

Section 3.3            Additional Matters.

 

(a)           Notice of Direct Claims.  Any claim on account of a Loss that does
not result from a Third-Party Claim shall be asserted by written notice given by
the Indemnitee to the related Indemnifying Party as soon as practicable but in
any event within twenty (20) days after becoming aware of such claim; provided
that the failure of any Indemnitee to give notice as provided in this
Section 3.3(a) shall not prejudice the ability of the Indemnitee to do so at a
later time except to the extent that such Indemnifying Party is actually
prejudiced by such failure to give notice and then only to the extent of such
prejudice.  Such Indemnifying Party shall have a period of thirty (30) days
after the receipt of such notice within which to respond thereto.  If such

 

16

--------------------------------------------------------------------------------


 

Indemnifying Party does not respond within such 30-day period or rejects such
claim in whole or in part, such Indemnitee shall be free to pursue such remedies
as may be available to such Party as contemplated by this Agreement.

 

(b)           Subrogation.  In the event of payment by or on behalf of any
Indemnifying Party to any Indemnitee in connection with any Third-Party Claim,
such Indemnifying Party shall be subrogated to and shall stand in the place of
such Indemnitee as to any events or circumstances in respect of which such
Indemnitee may have any right, defense or claim relating to such Third-Party
Claim against any claimant or plaintiff asserting such Third-Party Claim or
against any other Person.  Such Indemnitee shall cooperate with such
Indemnifying Party, in prosecuting any subrogated right, defense or claim.

 

(c)           Substitution.  In the event of an Action in which the Indemnifying
Party is not a named defendant, if either the Indemnitee or Indemnifying Party
shall so request, the Parties shall endeavor to substitute the Indemnifying
Party for the, or add the Indemnifying Party as an additional, named defendant. 
If such substitution or addition cannot be achieved for any reason or is not
requested, the names defendant shall allow the Indemnifying Party to manage the
Action as set forth in Section 3.2 and this Section 3.3, and the Indemnifying
Party shall fully indemnify the named defendant against all costs of defending
the Action (including court costs, sanctions imposed by a court, attorneys’
fees, experts’ fees and all other external expenses), the costs of any judgment
or settlement and the cost of any interest or penalties relating to any judgment
or settlement other than costs arising as a result of the negligence of the
defendant.

 

(d)           Good Faith.  Subject to the other provisions of this Article III,
each Indemnitee shall act in good faith, and will make the same decisions in the
use of personnel and the incurring of expenses as it would make if it were
engaged and acting entirely at its own cost and for its own account regarding
the conduct of any proceedings or the taking of any action for which
indemnification may be sought.

 

(e)           Duty to Mitigate.  Each Indemnitee shall use its commercially
reasonable efforts to mitigate any Loss that is subject to indemnification
pursuant to the provisions of Section 7.1.  In the event an Indemnitee fails to
so mitigate a Loss, the Indemnifying Party shall have no liability for any
portion of such Loss that reasonably could have been avoided had the Indemnitee
made such efforts.

 

Section 3.4            Payments.  The Indemnifying Party shall pay all amounts
payable pursuant to this Article III, by wire transfer of immediately available
funds, promptly following receipt from an Indemnitee of a bill, together with
all accompanying reasonably detailed back-up documentation, for a Loss that is
the subject of indemnification under this Agreement, unless the Indemnifying
Party in good faith disputes the Loss, in which event it shall so notify the
Indemnitee.  In any event, the Indemnifying Party shall pay to the Indemnitee,
by wire transfer of immediately available funds, the amount of any Loss for
which the Indemnifying Party is liable under this Agreement no later than three
(3) Business Days following any Final Determination of any dispute with respect
to such Loss finding the Indemnifying Party’s liability therefor.  All payments
made pursuant to this Article III shall be made in U.S. dollars.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV
SETTLEMENT; DISPUTE RESOLUTION

 

Section 4.1            Resolution Procedure.  The resolution of any Dispute that
arises between the Parties shall be governed by Section 6 of the Master
Reorganization Agreement.

 

ARTICLE V
GENERAL PROVISIONS

 

Section 5.1            Obligations Subject to Applicable Law.  The obligations
of each Party under this Agreement shall be subject to Applicable Law, and, to
the extent inconsistent therewith, the Parties shall adopt such modified
arrangements as are as close as possible to the requirements of this Agreement
while remaining compliant with Applicable Law, provided, however, that the
Company shall fully avail itself of all exemptions, phase-in provisions and
other relief available under Applicable Law before any modified arrangements
shall be adopted.

 

Section 5.2            Notices.  Unless otherwise provided in this Agreement,
all notices and other communications hereunder shall be in writing, shall
reference this Agreement and shall be deemed to have been duly given when
(i) delivered, (ii) sent by facsimile or electronic mail or (iii) deposited in
the United States mail or private express mail, postage prepaid.  Such
communications must be sent to the respective Parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

 

If to BNPP:

 

BNP Paribas
3 rue d’Antin
75002 Paris, France
Attention:  Pierre Bouchara — Head of Group Financial Management
Email:  pierre.bouchara@bnpparibas.com

 

If to BNP Paribas USA:

 

BNP Paribas USA, Inc.

787 7th Avenue

New York, NY 10019

Attention: Chief Financial Officer

 

If to the Company:

 

First Hawaiian, Inc.
999 Bishop Street
Honolulu, Hawaii 96813
Attention:  Robert S. Harrison, Chairman and CEO
E-mail:  rharrison@fhb.com

 

Section 5.3            Binding Effect; Assignment; No Third-Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective

 

18

--------------------------------------------------------------------------------


 

successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement and all rights hereunder may not be assigned, in whole
or in part, directly or indirectly, by any Party except by prior written consent
of the other Party, and any purported assignment without such consent shall be
null and void; provided, that any Party may assign this Agreement to a purchaser
of all or substantially all of the properties and assets of such Party (whether
by sale, merger or otherwise) so long as such purchaser expressly assumes, in a
written instrument in form reasonably satisfactory to the non-assigning Party,
the due and punctual performance or observance of every agreement and covenant
of this Agreement on the part of the assigning Party to be performed or
observed. The Parties intend that this Agreement shall not benefit or create any
right or cause of action in or on behalf of any Person other than the Parties
and their respective Subsidiaries and this Agreement shall not provide any
third-person with any remedy claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement;
provided that the provisions of Article III shall inure to the benefit of each
of the Indemnified Persons.

 

Section 5.4            Severability.  In the event any one or more of the
provisions contained in this Agreement or the application thereof to any Person
or circumstance is determined by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein, or the
application of such provisions to Persons or circumstances or in jurisdictions
other than those as to which have been held invalid, illegal, void or
unenforceable, shall remain in full force and effect and not in any way be
affected, impaired or invalidated thereby.  The Parties shall endeavor in good
faith negotiations to replace the invalid, illegal, void or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of invalid, illegal, void or unenforceable provisions.

 

Section 5.5            Entire Agreement; Amendment.  This Agreement and the
Ancillary Agreements shall constitute the entire agreement between the parties
with respect to the procurement of insurance among the Parties hereto and shall
supersede all previous agreements, negotiations, discussion, understandings,
conversations, commitments and writings with respect to such subject matter.  No
provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any Party hereto, unless such waiver, amendment, supplement or
modification is in writing and signed by the authorized representative of the
Party against whom it is sought to enforce such waiver, amendment, supplement or
modification.

 

Section 5.6            Waiver.  Any waiver, permit, consent or approval of any
kind or character of any breach or default under this Agreement, or any waiver
of any provision or condition of this Agreement shall be effective only to the
extent specifically set forth in writing. Notwithstanding any provision set
forth in this Agreement, no Party shall be required to take any action or
refrain from taking any action that would cause it to violate any Applicable
Law, statute, legal restriction, regulation, rule or order of any Governmental
Authority.  The failure of any Party to require strict performance by any other
Party of any provision in this Agreement will not waive or diminish that Party’s
right to demand strict performance thereafter of that or any other provision
hereof.

 

Section 5.7            Governing Law; Consent to Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to

 

19

--------------------------------------------------------------------------------


 

contracts made and to be performed in the State of New York and without regard
to its choice of law principles. Any action or proceeding arising out of or
relating to this Agreement shall be brought in the courts of the State of New
York located in the County of New York or in the United States District Court
for the Southern District of New York (if any Party to such action or proceeding
has or can acquire jurisdiction), and each of the Parties hereto or thereto
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court.  The Parties to this Agreement agree that any of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the Parties hereto and thereto
irrevocably to waive any objections to venue or to convenience of forum. 
Process in any action or proceeding referred to in the second sentence of this
Section 5.7 may be served on any Party to this Agreement anywhere in the world.

 

Section 5.8            Waiver of Jury Trial.  EACH PARTY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW AND THE
INSURANCE PROGRAM DOCUMENTS) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

Section 5.9            Counterparts.  This Agreement may be executed in one or
more counterparts, including by facsimile or by e-mail delivery of a “.pdf”
format data file, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Party.

 

Section 5.10          Further Assurances.  In addition to the actions
specifically provided for elsewhere in this Agreement, each Party hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take, or cause to be taken, all actions, and to do, or cause to
be done, all things reasonably necessary, proper or advisable to carry out the
provisions of this Agreement and the Ancillary Agreements and give effect to the
transactions contemplated by this Agreement and the Ancillary Agreements and the
documents to be delivered hereunder and thereunder.

 

Section 5.11          Term; Survival.  The covenants, obligations and other
agreements contained in this Agreement shall continue until such time as they
are fully performed or satisfied in accordance with their terms, or are no
longer required to be performed or satisfied; provided that no covenant,
obligation or other agreement shall be considered to be performed or satisfied
to the extent of any breach of such covenant, obligation or other agreement.

 

Section 5.12          Subsidiary and Affiliate Action.  Wherever a Party has an
obligation under this Agreement to “cause” a Subsidiary or Affiliate of such
Party or any such Subsidiary’s or Affiliate’s officers, directors, management or
employees to take, or refrain from taking, any action, or such action that may
be necessary to accomplish the purposes of this Agreement, such obligation of
such Party shall be deemed to include an undertaking on the part

 

20

--------------------------------------------------------------------------------


 

of such Party to cause such Subsidiary or Affiliate to take such necessary
action.  Wherever this Agreement provides that a Subsidiary or Affiliate of a
Party has an obligation to act or refrain from taking any action, such party
shall be deemed to have an obligation under this Agreement to cause such
Subsidiary or Affiliate, or any such Subsidiary’s or Affiliate’s officers,
directors, management or employees, to take, or refrain from taking, any action,
or such action as may be necessary to accomplish the purposes of this
Agreement.  To the extent necessary or appropriate to give meaning or effect to
the provisions of this Agreement or to accomplish the purposes of this
Agreement, BNPP and the Company, as the case may be, shall be deemed to have an
obligation under this Agreement to cause any Subsidiary thereof to take, or
refrain from taking, any action, and to cause such Subsidiary’s officers,
directors, management or employees, to take, or refrain from taking, any action
otherwise contemplated herein.  Any failure by an Affiliate of BNPP or the
Company to act or refrain from taking any action contemplated by this Agreement
shall be deemed to be a breach of this Agreement by BNPP or the Company,
respectively.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Insurance Agreement to be
executed and delivered as of the date first above written.

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

/s/ Michel Vial

 

 

Name:

Michel Vial

 

 

Title:

Head of Development

 

 

 

 

By:

/s/ Emmeline Travers

 

 

Name:

Emmeline Travers

 

 

Title:

Senior Analyst

 

 

 

 

 

 

 

BNP PARIBAS USA, INC.

 

 

 

 

 

 

By:

/s/ Jean-Yves Fillion

 

 

Name:

Jean-Yves Fillion

 

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Phiroze Rao

 

 

Name:

Phiroze Rao

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

FIRST HAWAIIAN, INC.

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name:

Robert S. Harrison

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

[Signature Page to Insurance Agreement]

 

--------------------------------------------------------------------------------